MEMORANDUM **
Keiti Salim Kayyal and her son, Osameh Salim Kayyal, ethnic Palestinians and citizens of Jordan, petition for review of an order of the Board of Immigration Appeals (“BIA”) dismissing their appeal from an Immigration Judge’s (“U”) order denying their applications for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum, and we must uphold the BIA’s decision unless the evidence compels a contrary result. Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998). We review de novo claims of due process violations in deportation proceedings. Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.2000). We deny the petition.
Because the evidence does not compel the conclusion that the petitioners were persecuted or have a well-founded fear of persecution on account of an enumerated ground, the BIA’s determination that the petitioners faded to establish eligibility for asylum is supported by substantial evidence. See Acewicz v. INS, 984 F.2d 1056, 1061-62 (9th Cir.1993). It follows that they failed to meet the more stringent standard for withholding of deportation. See id. at 1062.
Petitioners also contend that they were denied due process when the BIA cited a State Department report not part of the administrative record. Because petitioners failed to demonstrate substantial prejudice to their proceedings or that the out*404come would have been different, their due process claim lacks merit. See LaritaMartinez, 220 F.3d at 1095; Acewicz, 984 F.2d at 1060-61.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.